Citation Nr: 1500898	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-29 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than January 31, 2012, for the grant of service connection for psychotic disorder, not otherwise specified, with substance abuse. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1988 to January 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of the electronic record in VBMS and the Virtual VA electronic claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran provided testimony at a September 2014 hearing the undersigned Veterans Law Judge.  A transcript of that proceeding was not produced due to technical difficulties.  In October 2014, the Board sent the Veteran a letter advising him of this fact and offered him the option of requesting a new hearing, as per 38 C.F.R. § 20.717 (2014), or having the Board decide his case on the evidence of record.  The Veteran responded requesting to appear at a hearing before a Veterans Law Judge of the Board via video conference at his local regional office.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled, in accordance with appropriate procedures, for hearing before a Veterans Law Judge from the Board.  The Veteran should be notified in writing of the date, time, and location of the hearing, and such notice must be associated with the claims file.  Any indicated development consistent with the request should be undertaken.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




